Title: To John Adams from Rodolph Valltravers, 25 September 1782
From: Valltravers, Rodolph
To: Adams, John



Sir
From Vienna, in Austria, Septr. 25th. 1782

Just returned from a Tour through Hungaria, I have the Satisfaction of recieving your very Kind Favor of Augt. the 18th. inclosed in Mr. Bosset’s Letter, the Resident of two german Courts at the Hague, whose ill-grounded Scruples have been the Cause of the long Detention of mÿ preceding application to Your Excellency, of april 11th. from Münich. I am happy to hear from your own honored Self, the final Reception of mÿ Letter, along with the Speedy Conveÿance of its Contents to Mr. H. Laurens, at Nantes, for which please to accept mÿ warmest Thanks. Not having, as yet, had the Pleasure of hearing from that worthy Patriote, I this Day write to him again, under Cover of the Widow Babut & Des bouchéres, at Nantes, to inform him of the present Place of my abode, and of mÿ Direction, under Cover A Monsr. le Baron de Fichtel, Agent du St. Empire Romain, á Vienne.
Alltho’ my Law-Suite against a great Knave of a Debtor, now in this Capital be likely decided next Week, I shall not stirr from hence, before I am honored with Yr. Exc’s. or Mr. Laurens’s Commands, that I maÿ direct my steps accordingly, towards the latter End of next Month.
Previous to my Return to Switzerland, mÿ native Country, it might perhaps not be improper to visit Venice, to Sound the Dispositions of its Leaders, concerning the american independent and united States, and to laÿ a proper Foundation for a political, as well as a mercantile Connection with that respectable Free-State. The whole with the utmost Prudence and Secrecy, when Authorised, and Supported thereunto by Congress.
An immediate, direct, and free Intercourse with that maritime Commonwealth would pave the Waÿ to other Connections with Genoa, with Lucca, with Florence and Leghorne, with Naples and Sicily, with Turky and the Levant, with Trieste and Fiume, and give great Weight to any Subsequent Négociation with the Cantons of Switzerland; if it was but for their pecuniarÿ present Assistence. These, Yr. Exccy. Knows, are objects of no small Moment, which I have given due Attention to; and in which, I may flatter my self, from my local Knowledge of those several states, their Language, Policies, Laws, and Circumstances, to render our great Cause of publick Liberty, no small Services, when approved of, and encouraged thereto by Superior Comand.
Happy, if by the Exertion of my poor abilities, with indefatigable Zeal, Fidelitÿ and Attachment, I can further entitle my self to Yr. Excy’s. Kind Esteem and Protection.

Rodh. Valltravers

